DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
hydrogen stream 222 (at paragraphs [0051], [0053]).
The drawings are objected to because FIG. 3 shows a stream 230 separated by a separator 218, but the specification (at paragraphs [0054], [0056]) discloses that the stream 230 comprises solid carbon separated from liquid catalyst in a separator 228.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The instant “system” claims are considered apparatus claims.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim, and the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP § 2115.
Claim Objections
Claim 11 is objected to because of the following informalities:  “a” (at the end of line 7) and “nd” (at the beginning of line 8) should be deleted, and the word --and-- should be inserted after “reactor;” (at line 7).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of “a second separator” (at line 2) is unclear because a first separator has not been set forth in claim 1.  
Also, the recitation of “an eighth stream” (at line 2) is unclear because a sixth stream and a seventh stream have not been set forth in claim 1.
Also, the recitations of “the seventh stream” and “the first separator” (at lines 8-9) lack proper positive antecedent basis.
Regarding claim 5, the limitation “the second separator causes the catalyst liquid to evaporate” is unclear because claim 4 recites “the second separator has effluent streams that include… (b) a tenth stream comprising 80 vol% or greater of the catalyst liquid” (at lines 6-7).  If the second separator causes the catalyst liquid to evaporate, the tenth stream would comprise catalyst vapor, not catalyst liquid.
Regarding claim 14, the recitation of “a second separator” (at line 2) is unclear because a first separator has not been set forth in claim 11.
Also, the recitation of “the eighth stream” (at line 2) lacks proper positive antecedent basis, and it is further unclear because a sixth stream and a seventh stream have not been set forth in claim 11.
Also, the recitation of “the solid carbon” (at line 4) lacks proper positive antecedent basis, and it is further unclear because the claim has not set forth that solid carbon is received by the second separator.
Also, the recitation of “the catalyst liquid” (at line 5) lacks proper positive antecedent basis, and it is further unclear because the claim has not set forth that catalyst liquid is received by the second separator.
Also, the recitations of “the seventh stream” and “the first separator” (at line 6) lack proper positive antecedent basis.
Regarding claim 15, the recitation of “the catalyst liquid” lacks proper positive antecedent basis because the claims have not set forth that catalyst liquid is received by and present in the second separator.
Also, the limitation “the second separator causes the catalyst liquid to evaporate” is unclear because claim 14 recites “the second separator has effluent streams that include… (b) a tenth stream comprising 80 vol% or greater of the catalyst liquid” (at lines 4-5).  If the second separator causes the catalyst liquid to evaporate, the tenth stream would comprise catalyst vapor, not catalyst liquid.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US 1,381,098).
	Regarding claim 1, Alexander et al. discloses a system (i.e., an apparatus; see Figure; generally, page 2, line 113, to page 3, line 25) comprising:
	a catalyst source evaporator (i.e., a catalyst reheating chamber 21 for heating and vaporizing a catalyst fed into the apparatus through conduit 39) coupled to a reactor (i.e., a tubular reaction chamber 4) via a first stream conveying catalyst gas (i.e., via a lateral conduit 19’) such that the reactor 4 receives the first stream from the catalyst source evaporator 21;
	a hydrocarbon source (i.e., a supply of hydrocarbon oil via inlet line 15 and a supply of hydrocarbon gases or vapors via inlet line 16, which feed into an oil vaporizer 14; see page 3, lines 12-14 and lines 68-85) coupled to the reactor 4 via a second stream conveying hydrocarbon gas (i.e., via a lateral conduit 19 which feeds into the lateral conduit 19’; alternatively, “The oil vapors and the catalyst vapors may be introduced into the reaction chamber through separate conduits,” see page 2, lines 12-15) such that the reactor 4 receives the second stream from the hydrocarbon source; and
	a cooling column (i.e., a partial condenser 24) coupled to the reactor 4 via a third stream conveying an effluent from the reactor (i.e., via conduit 23) such that the cooling column receives the third stream from the reactor;
	wherein the cooling column 24 has effluent streams that include (a) a fourth stream conveying a separated gas phase (i.e., via vapor exit 25) and (b) a fifth stream conveying catalyst liquid (i.e., via conduit 33).
	The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Alexander et al. would be able to perform the claimed functions because:
	the catalyst source evaporator 21 is able to produce “a catalyst gas” as the first stream (i.e., condensed catalyst from the partial condenser 24 passes through conduit 33 into the catalyst source evaporator 21 where it is reheated and revaporized, and the hot catalyst vapors are returned to the reactor 4 through the lateral conduit 19’; see page 4, lines 8-12);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream (i.e., the inlet line 15 for the hydrocarbon oil and the inlet line 16 for the hydrocarbon gases/vapors feed into the oil vaporizer 14 where the oil is vaporized, and the mixture of oil vapor and hydrocarbon gases/vapors is then conveyed to the inlet of the reactor 4, through the lateral conduit 19’ or a separate conduit not shown; see page 2, lines 12-15 and page 3, lines 12-20 and lines 69-99);
	the reactor 4 would be able to operate in a manner that produces “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 23 (i.e., the specific composition of the effluent from the reactor 4 will depend on the cracking conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst used, the composition of hydrocarbon feed, etc.; e.g., the conditions can be set to crack the hydrocarbon gases or vapors to produce lower chain hydrocarbons as well as free hydrogen and carbon, see page 4, line 111, to page 5, line 10);
	the cooling column 24 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the partial condenser 24 through the vapor exit 25 will depend on the process conditions selected during the operation of the apparatus, such as the cooling temperature and pressure used in the partial condenser 24 for cooling and condensing the effluent from the reactor 4, as well as the temperature of the effluent at the exit from the reactor 4); and
	the cooling column 24 would be able to produce “catalyst liquid” as the fifth stream (i.e., vaporized catalyst from the reactor 4 is cooled below its boiling point and separated from uncondensed gases/vapors in the partial condenser 24; the catalyst liquid then passes through conduit 33 to the catalyst preheating chamber 21; see page 3, lines 45-49; page 4, lines 2-25).
	Regarding claim 3, the fifth stream (i.e., the conduit 33, see Figure) couples the cooling column 24 to the catalyst source evaporator 21 such that the catalyst source evaporator 21 receives the fifth stream 33 from the cooling column 24,
Regarding claims 7-10, the “catalyst source evaporator” set forth in claim 1 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Alexander et al. discloses that the catalyst comprises metal (i.e., the metal component of a metallic halide catalyst, e.g., aluminum, zinc, iron, etc., see page 2, lines 44-64); the catalyst may have a boiling point of 1,500 °C or less (e.g., a boiling point of 730 °C in the case of zinc chloride, see page 2, lines 21-22; ferric chloride and zinc chloride also inherently possess boiling points within this range); the catalyst is a salt (i.e., a metallic halide); and the catalyst may comprise an ionic liquid (i.e., the metallic halide is a salt that can be present in a liquid state inside the reactor 4 due to condensation, e.g., as a liquid condensed at 5 that runs down the reaction chamber, see page 3, lines 116-129, and page 4, lines 53-58; the claim term “ionic liquid” has been interpreted as a salt in liquid form).
	Regarding claim 11, Alexander et al. discloses a system (i.e., an apparatus; see Figure; generally, page 2, line 113, to page 3, line 25) comprising:
a catalyst source evaporator (i.e., a catalyst reheating chamber 21 for heating and vaporizing a catalyst fed into the apparatus through conduit 39) that provides a first stream conveying catalyst gas (i.e., via a lateral conduit 19’) to a reactor (i.e., a reaction chamber 4);
a hydrocarbon source (i.e., a supply of hydrocarbon oil via inlet line 15 and a supply of hydrocarbon gases or vapors via inlet line 16, which feed into an oil vaporizer 14; see page 3, lines 12-14 and lines 68-85) that provides a second stream conveying hydrocarbon gas (i.e., via a lateral conduit 19 which feeds into the lateral conduit 19’; alternatively, “The oil vapors and the catalyst vapors may be introduced into the reaction chamber through separate conduits,” see page 2, lines 12-15) to the reactor 4; and
a cooling column (i.e., a partial condenser 24) that receives a third stream conveying an effluent from the reactor 4 (i.e., via conduit 23);
wherein the cooling column 24 has effluent streams that include (a) a fourth stream conveying a separated gas phase (i.e., via vapor exit 25) and (b) a fifth stream conveying catalyst liquid (i.e., via conduit 33).
	The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Alexander et al. would be able to perform the claimed functions because:
	the catalyst source evaporator 21 is able to produce “a catalyst gas” as the first stream (i.e., condensed catalyst from the partial condenser 24 passes through conduit 33 into the catalyst source evaporator 21 where it is reheated and revaporized, and the hot catalyst vapors are returned to the reactor 4 through the lateral conduit 19’; see page 4, lines 8-12);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream (i.e., the inlet line 15 for the hydrocarbon oil and the inlet line 16 for the hydrocarbon gases/vapors feed into the oil vaporizer 14 where the oil is vaporized, and the mixture of oil vapor and hydrocarbon gases/vapors is then conveyed to the inlet of the reactor 4, through the lateral conduit 19’ or a separate conduit not shown; see page 2, lines 12-15 and page 3, lines 12-20 and lines 69-99);
	the reactor 4 would be able to operate in a manner that produces “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 23 (i.e., the specific composition of the effluent from the reactor 4 will depend on the cracking conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst used, the composition of hydrocarbon feed, etc.; e.g., the conditions can be set to crack the hydrocarbon gases or vapors to produce lower chain hydrocarbons as well as free hydrogen and carbon, see page 4, line 111, to page 5, line 10);
	the cooling column 24 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the partial condenser 24 through the vapor exit 25 will depend on the process conditions selected during the operation of the apparatus, such as the cooling temperature and pressure used in the partial condenser 24 for cooling and condensing the effluent from the reactor 4, as well as the temperature of the effluent at the exit from the reactor 4); and
	the cooling column 24 would be able to produce “catalyst liquid” as the fifth stream (i.e., vaporized catalyst from the reactor 4 is cooled below its boiling point and separated from uncondensed gases/vapors in the partial condenser 24; the catalyst liquid then passes through conduit 33 to the catalyst preheating chamber 21; see page 3, lines 45-49; page 4, lines 2-25).
Regarding claim 13, Alexander et al. discloses that the fifth stream (i.e., the conduit 33, see Figure) couples the cooling column 24 to the catalyst source evaporator 21 such that the catalyst source evaporator 21 receives the fifth stream 33 from the cooling column 24,
Regarding claims 17-20, the “catalyst source evaporator” set forth in claim 11 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Alexander et al. discloses that the catalyst comprises metal (i.e., the metal component of a metallic halide catalyst, e.g., aluminum, zinc, iron, etc., see page 2, lines 44-64); the catalyst may have a boiling point of 1,500 °C or less (e.g., a boiling point of 730 °C in the case of zinc chloride, see page 2, lines 21-22; ferric chloride and zinc chloride also inherently possess boiling points within this range); the catalyst is a salt (i.e., a metallic halide); and the catalyst may comprise an ionic liquid (i.e., the metallic halide is a salt that can be present in a liquid state inside the reactor 4 due to condensation, e.g., as a liquid condensed at 5 that runs down the reaction chamber, see page 3, lines 116-129, and page 4, lines 53-58; the claim term “ionic liquid” has been interpreted as a salt in liquid form).
Claims 1, 2, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2,050,025).
Regarding claim 1, Sullivan et al. discloses a system (i.e., an apparatus, see Figure, entire specification) comprising:
a catalyst source evaporator (i.e., a gas heater 1 receiving catalyst through line 26 from a catalyst mixing chamber 2 supplied with catalyst through pipe 21, wherein the gas heater 1 vaporizes the catalyst during its flow therethrough; or an equalizing chamber 3, “… provided in order to afford sufficient time of contact of the catalyst with the hot gases or vapors when the catalyst is introduced after the heating of those products to insure complete vaporization of the catalyst,” see page 2, at column 1, lines 15-21; see also page 1, at column 1, lines 33-41) coupled to a reactor (i.e., a cracking still 4) via a first stream conveying catalyst gas (i.e., via a line 20) such that the reactor receives the first stream from the catalyst source evaporator;
a hydrocarbon source (i.e., hydrocarbon oil, passed through a charging line 8 through an oil heater 7 by action of a pump 9, wherein the oil heater 7 can be used to vaporize the hydrocarbon oil into a hydrocarbon gas, see page 1 at column 2, lines 13-20, and page 2 at column 1, lines 40-48) coupled to the reactor 4 via a second stream conveying hydrocarbon gas (i.e., via a pipe 12) such that the reactor receives the second stream from the hydrocarbon source; and
a cooling column (i.e., a catalyst separator 5 equipped with a cooling coil 32, see page 2 at column 1, line 69, to column 2, line 1) coupled to the reactor 4 via a third stream conveying an effluent from the reactor 4 (i.e., through a line 31) such that the cooling column 5 receives the third stream from the reactor;
wherein the cooling column 5 has effluent streams that include (a) a fourth stream for conveying a separated gas phase (i.e., through a vapor line 34), and (b) a fifth stream for conveying a catalyst liquid (i.e., “[Condensed catalytic] material is deposited in the bottom of the separator from which it may be removed at intervals,” see page 2, at column 1, line 69 to column 2, line 3; also, a liquid phase is removed through a draw-off line 33, see page 2, at column 2, lines 3-5).
The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Sullivan et al. would be able to perform the claimed functions because:
	the catalyst source evaporator 1,3 is able to produce “a catalyst gas” as the first stream (i.e., the catalyst is vaporized during its flow through the gas heater 1, or the catalyst is vaporized within the equalizing chamber 3 when the catalyst is introduced after the gas heater 1, such that vaporized catalyst flows into the cracking still 4; see page 1, at column 1, lines 33-41, and page 2, at column 1, lines 15-21);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream (i.e., the hydrocarbon oil 8 can be first vaporized in the heater 7, and the resulting vapors are introduced into the cracking still 4 through the line 12; see page 2, at column 1, lines 40-48);
	the reactor 4 would be able to operate in a manner that produces an effluent containing “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 31 (i.e., the specific composition of the effluent from the cracking reactor 4 will depend on the cracking conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst used, the composition of hydrocarbon feed, etc.);
	the cooling column 5 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the catalyst separator 5 through the vapor line 34 will depend on the process conditions selected during the operation of the apparatus, such as the cooling temperature provided by the cooling coil 32 and the pressure in the catalyst separator 5); and
	the cooling column 5 would be able to produce “catalyst liquid” as the fifth stream (i.e., the catalyst is cooled below its boiling point and separated from uncondensed gases/vapors in the catalyst separator 5; a stream of the condensed catalyst is removed at intervals, see page 2, at column 1, line 69, to column 2, line 3; also, an amount of condensed catalyst would be inherently removed along with any sludge or oil through the drawoff line 33 since a complete separation between the condensed catalyst and the sludge or oil would not be expected).
Regarding claim 2, a first separator (i.e., a separation unit comprising a fractionator 6 with a condenser 36 and a receiving drum 37) couples to the cooling column 5 via the fourth stream 34 such that the first separator receives the fourth stream from the cooling column; wherein the first separator has effluent streams that include (a) a sixth stream conveying a separated gas phase (i.e., a stream through a pipe 41 for incondensible gases resulting from the cracking operation), and (b) a seventh stream conveying a separated hydrocarbon fraction (i.e., a stream through line 38 for condensed gasoline vapors; or a stream connected to a trap-out tray 48 or 49 for withdrawing light gas oil or heavy naphtha condensate, respectively); wherein the seventh stream couples the first separator to the reactor such that the reactor receives the seventh stream from the first separator (i.e., the condensate in line 38 can be sent through cross-over pipe 51 and cross-over pipe 50 into line 43 for heating in the oil heater 7 and feeding as vapor into the cracking still 4 through line 12; or the condensate in line 38 can be sent through cross-over pipe 51 and conduit 47 for heating in the gas heater 1 and feeding as vapor into the cracking still 4 through pipe 20; or the condensate from trap-out tray 48 or 49 can be sent through cross-over pipe 50 into line 43 for heating in the oil heater 7 and feeding as vapor into the cracking still 4 through line 12; or the condensate from trap-out tray 48 or 49 can be sent through conduit 47 for heating in the gas heater 1 and feeding as vapor into the cracking still 4 through pipe 20; see page 2, at column 2, lines 32-55).
The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Sullivan et al. would be able to perform the recited functions because the first separator would be able to produce “80 vol% or greater hydrogen” as the sixth stream (i.e., the specific amount of hydrogen to be contained in the incondensable gases through pipe 41 can be controlled based on the process conditions selected during the operation of the apparatus, such as the operating temperature and pressure within the fractionator 6 and its condenser 36); and the first separator would be able to produce “unreacted hydrocarbon gas” as the seventh stream (i.e., the various hydrocarbon fractions which have not been cracked to the extent desired can be recycled to the cracking reactor 4 following the heating and vaporization in the heater 1,7).
Regarding claims 7-10, the “catalyst source evaporator” set forth in claim 1 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Sullivan et al. discloses that the catalyst comprises metal (i.e., aluminum or iron of a metallic halide, such as aluminum chloride or ferric chloride, see page 1, at column 1, lines 45-49); the catalyst may have a boiling point of 1,500 °C or less (i.e., aluminum chloride and ferric chloride inherently possess boiling points within the claimed range); the catalyst is a salt (i.e., a metallic halide); and the catalyst can comprise an ionic liquid (i.e., the metallic halide can be present in the liquid state inside of the cracking still 4, e.g., when the catalyst vapors from line 20 are condensed by cold oil admitted into the reactor through spray nozzle 11; the term “ionic liquid” has been interpreted as a salt in liquid form).
Regarding claim 11, Sullivan et al. discloses a system (i.e., an apparatus, see Figure, entire specification) comprising:
a catalyst source evaporator (i.e., a gas heater 1 receiving a catalyst through a line 26 from a catalyst mixing chamber 2 that is supplied with catalyst through a pipe 21, wherein the gas heater 1 vaporizes the catalyst during its flow therethrough; or an equalizing chamber 3 that is, “… provided in order to afford sufficient time of contact of the catalyst with the hot gases or vapors when the catalyst is introduced after the heating of those products to insure complete vaporization of the catalyst,” see page 2, at column 1, lines 15-21; see also page 1, at column 1, lines 33-41) that provides a first stream conveying catalyst gas (i.e., through a line 20) to a reactor (i.e., a cracking still 4);
a hydrocarbon source (i.e., hydrocarbon oil, passed through a charging line 8 through an oil heater 7 by action of a pump 9, wherein the oil heater 7 can be used to vaporize the hydrocarbon oil into a hydrocarbon gas, see page 1 at column 2, lines 13-20, and page 2 at column 1, lines 40-48) that provides a second stream conveying hydrocarbon gas (i.e., via a pipe 12) to the reactor; and
a cooling column (i.e., a catalyst separator 5 equipped with a cooling coil 32, see page 2 at column 1, line 69, to column 2, line 1) that receives a third stream conveying an effluent from the reactor 4 (i.e., through a line 31); 
wherein the cooling column 5 has effluent streams that include (a) a fourth stream conveying a separated gas phase (i.e., through a vapor line 34), and (b) a fifth stream conveying catalyst liquid (i.e., “[Condensed catalytic] material is deposited in the bottom of the separator from which it may be removed at intervals,” see page 2, at column 1, line 69 to column 2, line 3; also, a liquid phase is removed through a draw-off line 33, see page 2, at column 2, lines 3-5).
The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Sullivan et al. would be able to perform the claimed functions because:
	the catalyst source evaporator 1,3 is able to produce “a catalyst gas” as the first stream (i.e., the catalyst is vaporized during its flow through the gas heater 1, or the catalyst is vaporized within the equalizing chamber 3 when the catalyst is introduced after the gas heater 1, such that vaporized catalyst flows into the cracking still 4; see page 1, at column 1, lines 33-41, and page 2, at column 1, lines 15-21);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream (i.e., the hydrocarbon oil 8 can be first vaporized in the heater 7, and the resulting vapors are introduced into the cracking still 4 through the line 12; see page 2, at column 1, lines 40-48);
	the reactor 4 would be able to operate in a manner that produces an effluent containing “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 31 (i.e., the specific composition of the effluent from the cracking reactor 4 will depend on the cracking conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst used, the composition of hydrocarbon feed, etc.);
	the cooling column 5 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the catalyst separator 5 through the vapor line 34 will depend on the process conditions selected during the operation of the apparatus, such as the cooling temperature provided by the cooling coil 32 and the pressure in the catalyst separator 5); and
	the cooling column 5 would be able to produce “catalyst liquid” as the fifth stream (i.e., the catalyst is cooled below its boiling point and separated from uncondensed gases/vapors in the catalyst separator 5; a stream of the condensed catalyst is removed at intervals, see page 2, at column 1, line 69, to column 2, line 3; also, an amount of condensed catalyst would be inherently removed along with any sludge or oil through the drawoff line 33 since a complete separation between the condensed catalyst and the sludge or oil would not be expected).
Regarding claim 12, a first separator (i.e., a separation unit comprising a fractionator 6 with a condenser 36 and a receiving drum 37) receives the fourth stream 34 from the cooling column 5; wherein the first separator has effluent streams that include (a) a sixth stream conveying a separated gas phase (i.e., a stream through a pipe 41 for incondensible gases resulting from the cracking operation), and (b) a seventh stream conveying a separated hydrocarbon fraction (i.e., a stream through line 38 for condensed gasoline vapors; or a stream connected to a trap-out tray 48 or 49 for withdrawing light gas oil or heavy naphtha condensate, respectively); wherein the reactor 4 receives the seventh stream from the first separator (i.e., the condensate in line 38 can be sent through cross-over pipe 51 and cross-over pipe 50 into line 43 for heating in the oil heater 7 and feeding as vapor into the cracking still 4 through line 12; or the condensate in line 38 can be sent through cross-over pipe 51 and conduit 47 for heating in the gas heater 1 and feeding as vapor into the cracking still 4 through pipe 20; or the condensate from trap-out tray 48 or 49 can be sent through cross-over pipe 50 into line 43 for heating in the oil heater 7 and feeding as vapor into the cracking still 4 through line 12; or the condensate from trap-out tray 48 or 49 can be sent through conduit 47 for heating in the gas heater 1 and feeding as vapor into the cracking still 4 through pipe 20; see page 2, at column 2, lines 32-55).
The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Sullivan et al. would be able to perform the recited functions because the first separator would be able to produce “80 vol% or greater hydrogen” as the sixth stream 41 (i.e., the specific amount of hydrogen to be contained in the incondensable gases through pipe 41 can be controlled based on the process conditions selected during the operation of the apparatus, such as the operating temperature and pressure within the fractionator 6 and its condenser 36); and the first separator would be able to produce “unreacted hydrocarbon gas” as the seventh stream (i.e., the various hydrocarbon fractions which have not been cracked to the extent desired can be recycled to the cracking reactor 4 following the heating and vaporization in the heater 1,7).
Regarding claims 17-20, the “catalyst source evaporator” set forth in claim 11 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Sullivan et al. discloses that the catalyst comprises metal (i.e., aluminum or iron of a metallic halide, such as aluminum chloride or ferric chloride, see page 1, at column 1, lines 45-49); the catalyst may have a boiling point of 1,500 °C or less (i.e., aluminum chloride and ferric chloride inherently possess boiling points within the claimed range); the catalyst is a salt (i.e., a metallic halide); and the catalyst can comprise an ionic liquid (i.e., the metallic halide can be present in the liquid state inside of the cracking still 4, e.g., when the catalyst vapors from line 20 are condensed by cold oil admitted into the reactor through spray nozzle 11; the term “ionic liquid” has been interpreted as a salt in liquid form).
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garofalo (US 1,948,345).
Regarding claim 1, Garofalo discloses a system (i.e., an apparatus, see Figure and entire specification) comprising:
a catalyst source evaporator (i.e., a reheating coil 71 positioned in a furnace 72 and heated by burners 73; the reheating coil 71 is used for heating a molten metal, but it is also suitable for heating catalysts, wherein “… metals, metal or other compounds which act as catalysts may be employed in connection with the process when the process is desired to be operated catalytically as in hydrogenation and vapor phase cracking processes,” see page 4 at lines 32-37; and the reheating coil 71 would be operable as an “evaporator” to vaporize such catalyst in the event that a heating temperature of the furnace 72 was selected to be at or above the boiling point of the catalyst material during an intended operation of the apparatus) coupled to a reactor (i.e., an injector 20 functioning as a reactor within which hydrocarbon vapors are cracked; see page 1, lines 100-106) via a first stream (i.e., via a line 74) such that the reactor 20 receives the first stream from the catalyst source evaporator 71,72,73;
a hydrocarbon source (i.e., an oil, such as a gas oil from tank 10) coupled to the reactor 20 via a second stream conveying hydrocarbon gas (i.e., via a line 18 containing the oil that has been vaporized by passing through an expansion valve 19 on the line 18) such that the reactor 20 receives the second stream from the hydrocarbon source; and
a cooling column (i.e., a separator chamber 25, within which vapors are condensed) coupled to the reactor 20 via a third stream conveying an effluent from the reactor (i.e., via a conduit 21) such that the cooling column 25 receives the third stream from the reactor 20;
wherein the cooling column 25 has effluent streams that including (a) a fourth stream conveying a separated gas phase (i.e., via a line 28, conveys uncondensed vapors from the separator 25; see page 3, lines 72-78), and (b) a fifth stream conveying a separated liquid phase (i.e., via a line 70, which removes condensed vapors and molten metal that has collected at the bottom of the separator 25).
The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Garofalo would be able to perform the claimed functions because:
	the catalyst source evaporator 71,72,73 would be able to produce “a catalyst gas” as the first stream 74 (i.e., the reheating coil 71 can be used for heating catalyst, see page 4 at lines 32-37; and the reheating coil 71 would be operable to evaporate such catalyst to produce a catalyst gas in the event that a heating temperature of the furnace 72 was selected to be at or above the boiling point of the catalyst material during an intended operation of the apparatus);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream 18 
(i.e., the oil is vaporized by passing through an expansion valve 19 on the line 18);
	the reactor 20 would be able to operate in a manner that produces an effluent containing “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 21 (i.e., the specific composition of the effluent from the injector 20 will depend on the process conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst provided, the composition of hydrocarbon feed, etc.);
	the cooling column 25 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the separator 25 through the line 28 will depend on the process conditions selected during the operation of the apparatus, such as the temperature and pressure in the separator 25); and
	the cooling column 25 would be able to produce “catalyst liquid” as the fifth stream 70 (i.e., when metals, metal or other compounds as catalysts are provided to operate the process catalytically, and the catalyst is cooled below its boiling point in the separator 25, collected at the bottom of the separator 25, and removed through the line 70).
	Regarding claim 2, a first separator (i.e., a fractionating tower 40) is coupled to the cooling column 25 via the fourth stream such that the first separator receives the fourth stream from the cooling column (i.e., uncondensed vapors from the catalyst separator 25 are received by way of lines 28 and 39); wherein the first separator 40 has effluent streams that include (a) a sixth stream conveying a separated gas phase (i.e., a stream of uncondensed vapor through line 45) and (b) a seventh stream conveying a separated hydrocarbon fraction (i.e., a gas oil fraction through line 65); wherein the seventh stream 65 couples the first separator 40 to the reactor 20 such that the reactor receives the seventh stream from the first separator (i.e., part of the gas oil fraction from line 65 can be “passed to tank 10 to be re-cracked”, see page 3, lines 90-101; the tank 10 is fluidly connected to the reactor 20 to supply the hydrocarbon to the reactor).
The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Garofalo would be able to perform the recited functions because the first separator 40 would be able to produce “80 vol% or greater hydrogen” as the sixth stream (i.e., the specific amount of hydrogen to be contained in the noncondensable gases through line 45 can be controlled based on the process conditions selected during the operation of the apparatus, such as the operating temperature and pressure within the fractionating tower 40); and the first separator would be able to produce “unreacted hydrocarbon gas” as the seventh stream (i.e., unreacted gas oil through line 65).
Regarding claim 3, the fifth stream 70 couples the cooling column 25 to the catalyst source evaporator 71,72,73 such that the catalyst source evaporator receives the fifth stream from the cooling column. 
Regarding claims 4 and 5, a second separator (i.e., separator 87) is coupled to the cooling column 25 via an eighth stream (i.e., via an enlarged pipe or spillway 80 connected to line 81, which removes molten metal contaminated with carbonaceous matter from the separator 25; see page 3, lines 126-141), such that the second separator 87 receives the eighth stream from the cooling column 25; wherein the second separator 87 has effluent streams that include (a) a ninth stream conveying separated solid carbon (i.e., via a line 94 for removing carbon and residuum; see page 4, lines 2-6) and (b) a tenth stream conveying separated liquid (i.e., via a line 96 for removing an oil free molten metal; see page 4, lines 7-8); wherein the second separator 87 causes the catalyst liquid to evaporate (i.e., an oil in the catalyst liquid is distilled (evaporated) from the catalyst liquid and removed through line 88). 
The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Garofalo would be able to perform the recited functions because the second separator 87 is able to produce an effluent stream containing an amount of solid carbon as the ninth stream (i.e., carbon through line 94), wherein the amount of solid carbon will depend on the process conditions during an intended operation of the apparatus; and the second separator 87 would be able to produce an effluent stream containing an amount of catalyst liquid as the tenth stream 96 (i.e., when catalyst is provided; see page 4 at lines 32-37), wherein the amount of catalyst liquid will depend on the process conditions during an intended operation of the apparatus.
The reactor 20 also receives a seventh stream 65 from the first separator (i.e., part of the gas oil fraction leaving the fractionator 40 through line 65 can be “passed to tank 10 to be re-cracked”, see page 3, lines 90-101; the tank 10 is fluidly connected to the reactor 20).
Regarding claims 7-10, the “catalyst source evaporator” set forth in claim 1 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Garofalo discloses that the catalyst may comprise metals, metal or other compounds which act as catalysts, such as for conducting catalytic vapor phase cracking processes (see page 4, lines 32-37).
Regarding claim 11, Garofalo discloses a system (i.e., an apparatus, see Figure and entire specification) comprising:
a catalyst source evaporator (i.e., a reheating coil 71 positioned in a furnace 72 and heated by burners 73; the reheating coil 71 is used for heating a molten metal, but it is also suitable for heating catalysts, wherein “… metals, metal or other compounds which act as catalysts may be employed in connection with the process when the process is desired to be operated catalytically as in hydrogenation and vapor phase cracking processes,” see page 4 at lines 32-37; and the reheating coil 71 would be operable as an “evaporator” to vaporize such catalyst in the event that a heating temperature of the furnace 72 was selected to be at or above the boiling point of the catalyst material during an intended operation of the apparatus) that provides a first stream (i.e., via a line 74) to a reactor (i.e., an injector 20 functioning as a reactor within which hydrocarbon vapors are cracked; see page 1, lines 100-106);
a hydrocarbon source (i.e., an oil, such as a gas oil from tank 10) that provides a second stream conveying a hydrocarbon gas (i.e., via a line 18 containing the oil that has been vaporized by passing through an expansion valve 19 on the line 18) to the reactor 20; and
a cooling column (i.e., a separator chamber 25, within which vapors are condensed) that receives a third stream conveying an effluent from the reactor 20 (i.e., via a conduit 21);
wherein the cooling column 25 has effluent streams that including (a) a fourth stream conveying a separated gas phase (i.e., via a line 28, conveys uncondensed vapors from the separator 25; see page 3, lines 72-78), and (b) a fifth stream conveying a separated liquid phase (i.e., via a line 70, which removes condensed vapors and molten metal that has collected at the bottom of the separator 25).
The recitations pertaining to the contents of the respective process streams and the products to be produced by the apparatus are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the system of Garofalo would be able to perform the claimed functions because:
	the catalyst source evaporator 71,72,73 would be able to produce “a catalyst gas” as the first stream 74 (i.e., the reheating coil 71 can be used for heating catalyst, see page 4 at lines 32-37; and the reheating coil 71 would be operable to evaporate such catalyst to produce a catalyst gas in the event that a heating temperature of the furnace 72 was selected to be at or above the boiling point of the catalyst material during an intended operation of the apparatus);
	the hydrocarbon source is able to provide “a hydrocarbon gas” as the second stream 18 
(i.e., the hydrocarbon oil is vaporized by passing through an expansion valve 19 on the line 18);
	the reactor 20 would be able to operate in a manner that produces an effluent containing “hydrogen, catalyst liquid, solid carbon, optionally catalyst gas, and optionally unreacted hydrocarbon gas” as the third stream 21 (i.e., the specific composition of the effluent from the injector 20 will depend on the process conditions selected during the operation of the apparatus, including the reaction temperature, the reaction pressure, the flow rate of the catalyst gas, the flow rate of the hydrocarbon gas, the type of catalyst provided, the composition of hydrocarbon feed, etc.);
	the cooling column 25 would be able to produce “hydrogen and optionally catalyst gas” as the fourth stream (i.e., the specific composition of the gases/vapors leaving the separator 25 through the line 28 will depend on the process conditions selected during the operation of the apparatus, such as the temperature and pressure in the separator 25); and
	the cooling column 25 would be able to produce “catalyst liquid” as the fifth stream 70 (i.e., when metals, metal or other compounds as catalysts are provided to operate the process catalytically, and the catalyst is cooled below its boiling point in the separator 25, collected at the bottom of the separator 25, and removed through the line 70).
Regarding claim 12, a first separator (i.e., a fractionating tower 40) receives the fourth stream from the cooling column (i.e., uncondensed vapors from the catalyst separator 25 are received by way of lines 28 and 39); wherein the first separator 40 has effluent streams that include (a) a sixth stream conveying a separated gas phase (i.e., a stream of uncondensed vapor through line 45) and (b) a seventh stream conveying a separated hydrocarbon fraction (i.e., a gas oil fraction through line 65); wherein the seventh stream 65 couples the first separator 40 to the reactor 20 such that the reactor receives the seventh stream from the first separator (i.e., part of the gas oil fraction from line 65 can be “passed to tank 10 to be re-cracked”, see page 3, lines 90-101; the tank 10 is fluidly connected to the reactor 20 to supply the hydrocarbon to the reactor).
The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Garofalo would be able to perform the recited functions because the first separator 40 would be able to produce “80 vol% or greater hydrogen” as the sixth stream (i.e., the specific amount of hydrogen to be contained in the noncondensable gases through line 45 can be controlled based on the process conditions selected during the operation of the apparatus, such as the operating temperature and pressure within the fractionating tower 40); and the first separator would be able to produce “unreacted hydrocarbon gas” as the seventh stream (i.e., unreacted gas oil through line 65).
Regarding claim 13, the catalyst source evaporator 71,72,73 receives the fifth stream 70 from the cooling column 25. 
Regarding claims 14 and 15, a second separator (i.e., a separator 87) receives an eighth stream (i.e., via an enlarged pipe or spillway 80 connected to line 81, which removes molten metal contaminated with carbonaceous matter; see page 3, lines 126-141) from the cooling column 25; wherein the second separator 87 has effluent streams that include (a) a ninth stream conveying solid carbon (i.e., a line 94 for removing carbon and residuum; see page 4, lines 2-6), and (b) a tenth stream conveying separated liquid (i.e., a line 96 for removing an oil free molten metal; see page 4, lines 7-8); wherein the second separator 87 causes liquid to evaporate (i.e., oil in the catalyst liquid is distilled (evaporated) from the catalyst liquid and removed through line 88).  The recitations pertaining to the contents of the respective process streams are considered functional limitations that do not impart further patentable weight (structure) to the apparatus claim.  In any event, the apparatus of Garofalo would be able to perform the recited functions because the second separator 87 is able to produce an effluent stream containing solid carbon as the ninth stream (i.e., carbon through line 94), wherein the amount of solid carbon will depend on the process conditions during an intended operation of the apparatus; and the second separator 87 would be able to produce an effluent stream containing catalyst liquid as the tenth stream 96 (i.e., when catalyst is provided; see page 4 at lines 32-37), wherein the amount of catalyst liquid in the stream will depend on the process conditions during an intended operation of the apparatus.
The reactor 20 also receives a seventh stream 65 from the first separator 40 (i.e., part of the gas oil fraction from line 65 can be “passed to tank 10 to be re-cracked”, see page 3, lines 90-101; the tank 10 is fluidly connected to the reactor 20).
Regarding claims 17-20, the “catalyst source evaporator” set forth in claim 11 has been interpreted as an evaporator structure with an intended function of evaporating a catalyst source.  Therefore, the limitations with respect to a specific catalyst composition do not impart further patentable weight to the claims because the catalyst source is not considered an element of the apparatus.  In any event, Garofalo discloses that the catalyst may comprise metals, metal or other compounds which act as catalysts, such as for conducting catalytic vapor phase cracking processes (see page 4, lines 32-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2,050,025) in view of Alexander et al. (US 1,381,098).
Sullivan et al. discloses that the cooling column 5 produces the fifth stream conveying catalyst liquid (i.e., condensed catalyst removed at intervals from the bottom of the separator 5, see page 2, at column 1, line 69, to column 2, line 3).  Sullivan et al., however, fails to disclose that the fifth stream couples the cooling column 5 to the catalyst source evaporator 1,3 such that the catalyst source evaporator receives the fifth stream from the cooling column.
Alexander et al. discloses a system (i.e., an apparatus; see Figure; generally, page 2, line 113, to page 3, line 25) comprising:
a catalyst source evaporator (i.e., a catalyst reheating chamber 21 for heating and vaporizing a catalyst fed into the apparatus through conduit 39) coupled to a reactor (i.e., a tubular reaction chamber 4) via a first stream conveying catalyst gas (i.e., via a lateral conduit 19’) such that the reactor 4 receives the first stream from the catalyst source evaporator 21;
a hydrocarbon source (i.e., a supply of hydrocarbon oil via inlet line 15 and a supply of hydrocarbon gases or vapors via inlet line 16, which feed into an oil vaporizer 14; see page 3, lines 12-14 and lines 68-85) coupled to the reactor 4 via a second stream conveying hydrocarbon gas (i.e., via a lateral conduit 19 which feeds into the lateral conduit 19’; alternatively, “The oil vapors and the catalyst vapors may be introduced into the reaction chamber through separate conduits,” see page 2, lines 12-15) such that the reactor 4 receives the second stream from the hydrocarbon source; and
	a cooling column (i.e., a partial condenser 24) coupled to the reactor 4 via a third stream conveying an effluent from the reactor (i.e., via conduit 23) such that the cooling column receives the third stream from the reactor;
	wherein the cooling column 24 has effluent streams that include (a) a fourth stream conveying a separated gas phase (i.e., via vapor exit 25) and (b) a fifth stream conveying catalyst liquid (i.e., separated condensed catalyst via conduit 33).
	Specifically, Alexander et al. discloses that the fifth stream 33 conveying the catalyst liquid couples the cooling column 24 to the catalyst source evaporator 21 such that the catalyst source evaporator receives the fifth stream from the cooling column.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to couple the fifth stream to the catalyst source evaporator in the system of Sullivan et al. because the liquid catalyst separated from the cooling column could then be returned the reactor to be used for conducting additional cracking of the hydrocarbons in the reactor, as taught by Alexander et al.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2,050,025) in view of Atwell (US 2,125,234).
Sullivan et al. (see Figure) discloses that a cooling medium passes via heat exchange (i.e., via cooling coil 32) through the cooling column 5.  Sullivan et al., however, fails to disclose that the second stream passes via heat exchange through the cooling column.
Atwell (Figure) discloses an apparatus comprising a cooling column (i.e., an evaporator 5) receiving an effluent stream from a reactor 4 (i.e., via a line equipped with valve 6), wherein the cooling column 3 has effluent streams including a stream removing a separated vapor phase (i.e., via line 7 for removing light vapors) and a stream removing a separated liquid phase (i.e., via line 58 or a bottoms stream removing liquid).  Specifically, Atwell discloses that a cooling medium passes via heat exchange (i.e., via cooling coil 62) through the cooling column 5, wherein “Fresh charge or other cooling medium may be passed through the cooling coils 62, 63, 64, located in evaporator 5, fractionator 8 and fractionator 42, in the usual manner, to control conditions in these pieces of apparatus,” (see page 3, at column 1, lines 28-33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to pass the second stream via heat exchange through the cooling column in the system of Sullivan et al. because the use of fresh charge (i.e., the hydrocarbon source) as a cooling medium for controlling the conditions within a cooling column, while also recovering waste heat to indirectly preheat the fresh charge, would have been considered conventional in the art, as taught by Atwell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774